Case 4:20-cv-11246-MFL-MJH ECF No. 42 filed 07/23/20     PageID.443   Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


SAWARIMEDIA LLC,
DEBORAH PARKER, JUDY
KELLOGG and PAUL ELY,

            Plaintiffs,                           Case No. 4:20-CV-11246
v.                                                Hon. Matthew F. Leitman
                                                  Mag. J. Michael J. Hluchaniuk
GRETCHEN WHITMER, Governor of
Michigan, JOCELYN BENSON,
Secretary of State of Michigan and
JONATHAN BRATER, Director of the
Michigan Bureau of Elections, in their
official capacities,

            Defendants.


       NOTICE OF SECOND DECLARATION OF AMANI SAWARI


      Amani Sawari submits the attached declaration amending certain of her prior

statements. Further undersigned counsel sayeth not.

                                      Respectfully Submitted,

July 23, 2020                         By: /s/ Saura J. Sahu
                                      Saura J. Sahu (P69627)




                                         1
Case 4:20-cv-11246-MFL-MJH ECF No. 42 filed 07/23/20         PageID.444    Page 2 of 6




                              PROOF OF SERVICE

      I hereby certify that on July 23, 2020, I caused the aforementioned and at-

tached document to be electronically filed through the Court’s electronic CM/ECF

filing system, which will serve a copy and notice of filing on every attorney of record

for Defendants. I also caused to be served via email the following parties:

      Judy Kellogg, In Pro Per, judy kellogg95@gmail.com
      Deborah Parker, In Pro Per, alinosi@yahoo.com
      Paul Ely, In Pro Per, tlc.rgeenyard@yahoo.com

I declare under the penalty of perjury that the above statements are true to the best

of my knowledge, information, and belief.

                                        Respectfully Submitted,

July 23, 2020                           By: /s/ Saura J. Sahu
                                        Saura J. Sahu (P69627)
                                        CLANCY ADVISORS, PLC
                                        Attorneys for Plaintiff SawariMedia LLC
                                        Saura J. Sahu (P69627)
                                        230 Nickels Arcade
                                        Ann Arbor, MI 48104
                                        (734) 780-7595
                                        sahu@clancyadvisors.com




                                          2
Case 4:20-cv-11246-MFL-MJH ECF No. 42 filed 07/23/20        PageID.445   Page 3 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


SAWARIMEDIA LLC,
DEBORAH PARKER, JUDY
KELLOGG and PAUL ELY,

             Plaintiffs,                             Case No. 4:20-CV-11246
v.                                                   Hon. Matthew F. Leitman
                                                     Mag. J. Michael J. Hluchaniuk
GRETCHEN WHITMER, Governor of
Michigan, JOCELYN BENSON,
Secretary of State of Michigan and
JONATHAN BRATER, Director of the
Michigan Bureau of Elections, in their
official capacities,

             Defendants.


           SECOND DECLARATION OF AMANI SAWARI
       AMENDING PARAGRAPHS ## 4, 7, 16, 17, 22 and 23 OF HER
              DECLARATION DATED MAY 4, 2020


      Pursuant to 28 U.S.C. § 1746, I, Amani Sawari, hereby declare as follows:

      1.     I am the owner and manager of Plaintiff SawariMedia LLC, a Michigan

limited liability company .

      2.     I am fully competent to make this declaration and I have personal

knowledge of the facts stated in this declaration.
Case 4:20-cv-11246-MFL-MJH ECF No. 42 filed 07/23/20        PageID.446    Page 4 of 6




      3.     Following the Court’s request on July 8, 2020 to provide specific

information about the campaign’s progress since May 27, 2020, I held numerous

discussions with my campaign team. As a result of those discussions, I have

determined that I cannot rely upon prior estimates of the number of signatures that

support this petition. Our decentralized approach to campaigning relies upon

different team members to take independent responsibility for coordinating the

signature-gathering efforts and accounting for those signatures. Before filing this

lawsuit, we did not have a centralized repository for signature petitions or a

centralized database of petition supporters.

      4.     When our campaign team first heard in mid-April 2020 about certain

relief granted to candidates in the case of Esshaki v. Whitmer, we had not budgeted

any money to hire counsel. We wanted, and still want, to devote as many of our

resources as possible to the campaign rather than to legal fees. Another supporter of

our team and the issue of sentencing reform volunteered to write the complaint

materials, and we decided to file the case pro se. We urgently believed that we

needed to file the lawsuit as soon as possible because the State’s May 27, 2020 filing

deadline was fast approaching, and the courts would need time to hear the matter.

      5.     Over the next couple weeks, the supporter-drafter worked on the

complaint materials. I was aware that, in general throughout the campaign, he was
Case 4:20-cv-11246-MFL-MJH ECF No. 42 filed 07/23/20         PageID.447    Page 5 of 6




in close contact with two other team members upon whom I regularly depended to

be knowledgeable about the campaign and its progress.

      6.     On or about May 4, 2020, our campaign raised money for the filing fee.

On May 4, 2020, I first saw the complaint materials, when I met another team

member at the shipping location to sign and send out the filing and service copies to

the court and the State. Within approximately one hour, the other team member and

I skimmed the complaint, my declaration and the other materials; prepared numerous

copies of service packets; packaged and addressed those materials; and sent them

out. As reflected by my failure to sign the declaration, I had not carefully reviewed

that declaration, but I did believe it to be true based on the information available to

me at the time and on my reliance on my team.

      7.     In the few weeks that followed before a motion hearing in this case, no

new facts or reasons arose to question my May 4 declaration. Before the motion

hearing, I did not carefully review or critique that declaration. During the motion

hearing, I still believed the information in the declaration to be true when the court

asked about the declaration and I affirmed the same to be true.

      8.     Although our campaign is still gathering and documenting the hard data

in support of the initiative, and although I do not yet know the correct number of

signatures, I believe the number is substantially less than the amount originally

estimated.
Case 4:20-cv-11246-MFL-MJH ECF No. 42 filed 07/23/20        PageID.448     Page 6 of 6




      9.     As a result, and in relation to my unsigned Declaration dated May 4,

2020: (a) I withdraw the reference in Paragraph 7 to any number of valid signatures;

and (b) I withdraw my statements in Paragraphs 22 and 23, which discuss “hundreds

of thousands” of supporters. I also correct the Declaration insofar as (c) Paragraph 4

should reflect that other team members purchased the website, held town hall

meetings and conducted training sessions across the state; and (d) Paragraphs 16 and

17 should reflect that I personally received the information and communications

referenced there.

      I declare under penalty of perjury that the foregoing is true and correct.

Further, declarant sayeth not. Signed this 22nd day of July, 2020.

                                       Respectfully Submitted,




                                       Amani Sawari
                                       SAWARIMEDIA, LLC
